Title: From Thomas Jefferson to Thomas Appleton, 4 May 1805
From: Jefferson, Thomas
To: Appleton, Thomas


                  
                     Sir 
                     
                     Washington May 4. 1805
                  
                  Your favors of Dec. 24. and Feb. 1. are recieved, and the Vino del carmine, some time since arrived at New York, is daily expected here. I have recieved from mr Joseph Barnes 2. boxes containing 77. bottles of different wines of Tuscany & 3. bottles of oil, all intended as samples; and all arrived in perfect order, as well that in flasks as that in strong bottles: but the strong bottle is to be preferred. his Montepulciano was most superlatively good. as I make it a point to recieve no presents while in office, I must ask you to make this apology to mr Barnes, & to pay him the price of the wine. should he be unwilling or unable to tell you the amount, the cost at the prices you have furnished, would be about 40. D. but for safety say 50. D. should this reach you before you have sent off the whole balance of my former bill in wine, that much may be deducted from it: but otherwise I will repay the sum to mr Emery on first notice of it’s amount. indeed I wish this may reach you before you send off the wines for another reason: that is that you may detain them till October. if you send them off in the spring they will be exposed through the whole summer to the heats of the vessel, & of the different warehouses in our ports, & will probably be spoiled. it is essential as a general rule that delicate wines leave Europe for America towards the end of autumn. — we have never heard of mr Vigano. nor has the packet of seeds by the brig Aidar been recieved. the seed of the Winter melon will be particularly acceptable.   I take the liberty of inclosing a letter for mr Mazzei. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               